Pee Cueiam.
The State offered evidence tending to show defendant had in his possession, at the time and place alleged, 8 3/4 pints of *674taxpaid whiskey, and evidence of circumstances tending to show defendant had possession thereof for the purpose of sale. Under the decisions of this Court, the evidence was clearly sufficient to warrant submission to the .jury and to support the verdict. Defendant has failed to show prejudicial error. Hence, the verdict and judgment will not be disturbed.
No error.